EU guarantee to the EIB against losses under loans and guarantees for projects outside the EU (debate)
The first item is the report by Mr Kalfin, on behalf of the Committee on Budgets, on the proposal for a decision of the European Parliament and of the Council granting an EU guarantee to the European Investment Bank against losses under loans and guarantees for projects outside the European Union - C7-0110/2010-.
rapporteur. - Mr President, the current mandate of the European Investment Bank for its operations outside of the European Union expires at the end of October. The European Parliament and the Council have to agree on the conditions for its extension beyond that date.
Parliament has discussed the issue very thoroughly over several months. During that period we discussed many ideas and tried to listen to the opinions of many stakeholders. We held dozens of meetings, both outside and within Parliament, between the political groups working on the text.
I should like to take this opportunity to thank very much all my colleagues from the political groups, and the administration, for their dedication, their work based on the highest professional standards, and their endeavouring to achieve a broad consensus on a mandate for the European Investment Bank that will make a difference in fulfilling the EU's objectives. I also thank very much the European Investment Bank and the Commission for their constant support and advice, which was very valuable for our work.
Now we have a draft decision to be voted by Parliament which provides for more coordination between the European Investment Bank and the other EU bodies, for more transparency and stakeholder participation, and for a better monitoring and reporting system: a decision that will improve the visibility of the impact of the bank's activities.
With this decision, we shall start elaborating the common EU position with the Council. The draft decision preserves the very successful profile of the European Investment Bank as a top-rated financial institution and investment bank. At the same time, being an EU institution, the European Investment Bank is expected to contribute better to the goals of the Union through its specific means and tools.
The changes proposed are based on accumulated experience and on the understanding that the profile of the European Investment Bank as a top-rated investment bank should not be jeopardised.
Parliament proposes much better coordination between the External Action Service, the Commission and the Bank in implementing the EU's external policy objectives. The European Investment Bank will have to devise development and environment impact parameters and report on their completion. It will indirectly contribute to the eradication of poverty and to climate change mitigation in the developing countries, and stimulate small and medium-sized enterprises and the development of local communities.
The monitoring and reporting systems guarantee more transparency, better access to information and increased possibilities for the stakeholders to give their opinion at an early stage of the consideration of the projects. An additional sum of EUR 2 billion will be released for use in environment-related projects. This should contribute to the efforts of the European Union partner countries to finance efforts to implement climate-related policies. Let us hope that this new instrument will create incentives for the potential recipient countries to commit more to the climate-related goals of the European Union.
Parliament suggests, also, an increase in the ceilings of the EU guarantees to be used by the Bank. At first glance this is a very difficult decision, because it is extremely sensitive for the Member States. Any increase in the ceilings means effectively a 9% contribution to the Guarantee Fund, but on the other hand this is an extremely good instrument creating leverage and attracting more funding institutions to the EIB projects.
The proposed increase in ceilings amounts to about EUR 1.7 billion, and would allow the bank to at least maintain the intensity of its activities in the pre-accession countries, and especially in the Mediterranean region. In recent years, at the request of the Council, this financing has been intensified. Therefore, the EU has to make an additional effort to support the economies of the countries of the Western Balkans and North Africa, especially in these times.
This would not involve substantial costs, whereas the benefits of achieving the EU's objectives in these regions would be very high. We ask the European Investment Bank to develop a stronger capacity for assessing and reporting on development, environment, and the human rights aspects of their projects.
It will have to ask loan promoters to consult local stakeholders before deciding on projects. We reconfirm the good practices of the bank in avoiding working with partners incorporated in non-cooperative jurisdictions and using tax havens. We propose to establish a working group that will suggest better cooperation and blending of the funds from different donors by the middle of 2012.
A working party will analyse current practices as regards the disbursement of development assistance by the EU and the Member States, in order to increase its efficiency and the visibility of Europe as the major development assistance provider in the world. (debate)
Vice-President of the Commission. - Mr President, I wish to thank the rapporteur, Mr Kalfin, and other Members of this Parliament for their constructive approach to the proposal, which highlights the significant interest Parliament shows in the European Investment Bank's activities.
I believe that Parliament has now achieved a balanced report which will provide a solid basis for the upcoming negotiations with the Commission and the Council.
Last April, the Commission issued a legislative proposal to amend Decision 633/2009/EC following a mid-term review of the application of the EIB external mandate.
It is now essential to make a timely decision allowing the EIB to pursue its external work until 2013, while at the same time enhancing the mandate to ensure that EIB investments outside the EU are increasingly aligned with EU policy objectives, in particular in the areas of climate change and development.
As regards today's vote, several amendments put forward are acceptable to the Commission. Those amendments relate to, firstly, the request to enhance the development aspects of EIB activity and, secondly, the call for an increase in the regional ceilings of the general mandate. This could, inter alia, allow the EIB to maintain a reasonable level of activity in certain regions, notably pre-accession. It should also be instrumental in helping the EIB to take part in our joint efforts to provide support to Tunisia and Egypt in the democratic transition process. Thirdly, the general request for more transparency, better reporting and better efficiency.
On the other hand, additional negotiation will be needed in the context of the trialogue for other amendments. Those points relate to, firstly, the restriction from eligibility under the climate change mandate of countries deemed by the Council not to have committed to meeting appropriate climate-change-related targets.
Secondly, there are some amendments aimed at establishing the regional operational guidelines as delegated acts, which would not allow them to be operational and flexible general orientations as we initially foresaw them in the Commission proposal.
Thirdly and finally, there are some amendments which relate to longer-term issues such as the creation of an EU platform for cooperation and development, or the reflections on longer-term perspectives for cooperation and development financing, that are not strictly related to the implementation of the current mandate.
We should be careful, because the negotiation on these amendments might delay the adoption of the decision, and we might consider not engaging in lengthy and complicated negotiations in the framework of this decision.
Trialogue between the institutions will start on the basis of the report adopted today. The common aim is to have the decision adopted before the summer in order to pre-empt any risk of non-decision by October 2011, which would cause the suspension of EIB external activities after that date.
Mr President, I should like first of all to thank Mr Kalfin for the excellent work we have been able to carry out together and, on behalf of the Committee on Foreign Affairs, for which I was the rapporteur, to thank my colleagues Mrs Hautala, Mr Lambsdorff and Mrs Giannakou.
As he has done so himself, I am not going to review the positive points of the report and the proposal defended by Mr Kalfin on the climate change mandate, the increase in human resources, the attention paid to social and development aspects, the environment, human rights, the shift in focus of the guarantee towards countries that need it most, and a stronger link with EU policies.
Parliament is united on all these points - let me make that clear - and it must remain so during the difficult negotiations that, as I have just heard, await us with the Council.
I would like to draw attention to two shortcomings at this stage. I regret that neither the need to now prepare the EIB for microcredit nor the need to already begin the debate on the post-2013 ceilings has been taken on board, even though the Committee on Foreign Affairs voted for both of these things in the consensus reached by all the political groups. That is why the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament decided, with the consent of Mr Kalfin and of the other rapporteurs, to table amendments in plenary on these two subjects.
Lastly, there is one crucial point to which I should like, politically speaking, to draw your attention and which has been the subject of debate for years. When the Berlin Wall fell, we were able to react not only with the enlargement project, the practical arrangements of which some may question, but which is undeniably necessary, but before that, we established the EBRD so as to be able to support the necessary economic and democratic transition.
The European Union, and also the EIB, as the power behind it, is the largest provider of funds to the other side of the Mediterranean. At the same time, however, we know that the payment of those funds will not continue beyond one programming period - in other words, beyond 2013, as I mentioned just now - and that the discussions that we are having today show that there may be difficulties in the future.
There is a project - already adopted by the European Parliament and endorsed in the report on the Union for the Mediterranean - which is referred to in the Kalfin report being debated today, and it is the creation of a Euro-Mediterreanean codevelopment and investment bank. This would be a practical way, beyond rhetorical statements, of acknowledging the European Union's will to support the major democratic movement taking place on the other side of the Mediterranean, and I hope that this will be seriously addressed and that steps will be taken, in the coming months, to promote the creation of that bank.
draftsman of the opinion of the Committee on Development. - (NL) Mr President, the rapid rate of economic growth in developing countries is passing huge swathes of people by. Even in African countries, economic growth sometimes hits double figures, as is evident in major cities, such as Addis Ababa. However, inequality is growing just as rapidly.
It is women and farmers, especially, who are not being given enough opportunities to develop their livelihoods. One of the major barriers is access to financial services. Private banks simply have more confidence in traders making quick profits than they do in women and farmers.
Public banks have an irreplaceable role to play here. With this legislative resolution, the EIB is therefore taking an essential step. The bank is no longer granting funds for just dams and roads, for large infrastructure projects of European companies. That arm of the bank's operations needs to continue but, of course, with procedures which will allow all local stakeholders to be heard, according to the clear criteria of sustainability and social justice. Tax havens should not be given any chance in these projects.
What is new is that the EIB will now also work to help small business owners in developing countries by opening the door for loans. That can be done via local banks, via microfinance institutions, although we need an additional amendment there, and via cooperation with Member States' development banks. The EIB should be given further scope to develop its expertise internally, with sufficient staff. However, with this new dimension to its operations, the EIB is an indispensable tool for the European Union's development policy, with a clear commitment to equal opportunities in developing countries and to sustainable economic growth.
I would like to thank the EIB, my colleague, Mr Ivailo Kalfin and all the rapporteurs for their excellent cooperation.
rapporteur for the opinion of the Committee on International Trade. - Mr President, up to now the professionals who run the European Investment Bank have operated the Bank with a culture of financial probity.
Loans have been made, and guarantees provided, on a prudent basis, and that is why the European Investment Bank has had very few bad loans on its books.
However, what this report aims to do is to dilute the professional culture of the European Investment Bank and expand its remit to encompass a series of policy objectives. The Commissioner made this very clear.
A relaxation of the commercial criteria on which the Bank has operated up to now will inevitably result in the guarantee being called on. Now this will cost the taxpayer, and I have to question, once again, whether the hard-pressed taxpayers of Europe and the UK really want their money to be used to advance purely political objectives outside the EU?
Mr President, the purpose of the guarantee offered to the European Investment Bank, based on this report, is to develop social and economic structures and reduce climate change in third countries, while also promoting democracy, the rule of law and human rights. This is why I regard as positive the suggestion to increase the general mandate offered to the bank, given as well that the countries which this guarantee is intended for include accession candidate countries and those which have signed partnership agreements with the European Union.
However, to be able to meet its responsibilities better in third countries, the bank needs substantial resources and more specialist staff. In this context the EIB must consider promoting certain projects of strategic importance to the European Union, such as the Nabucco pipeline and other major road, maritime and energy infrastructure projects.
Finally, I would like to stress the need for the bank to carry out some monitoring of the financed projects, both during their execution and at completion so as to verify compliance with social and environmental criteria.
Mr President, ladies and gentlemen, first of all I would like to thank the rapporteur, Mr Kalfin, for the work he has done. Today's vote renews the EU guarantee to the European Investment Bank (EIB) against losses on loans for investment in projects outside the European Union. This measure is of even greater significance in the current economic context, which is characterised by profound changes not only in the markets but also in production methods and approaches to the economy.
While on the one hand the EIB is playing a crucial role for the European Union, on the other the Union is strengthening its political and economic presence beyond the borders of the 27 Member States. A compromise has been reached with the other political groups to amend the Commission's original text. The discussions, which took a range of opinions on board, were constructive both within the Committee on Budgets and during the preparations for today's sitting.
The topics characterising the negotiations and political debate were: support for local small and medium-sized enterprises; maximisation of synergies in the field of development cooperation, so as to avoid duplicating our efforts in southern countries and wasting resources; the nature of the EIB, which remains an investment bank that provides loans, competes on the international markets and does not provide unsecured funding; the geographical range of the EIB's investments, which have been extended to countries such as Libya and Iraq, but not to countries such as Belarus, in which respect for human rights as enshrined in the European Convention on Human Rights must be a minimum requirement for action to be planned.
It looks very likely that the work done in Parliament will very quickly succeed in getting the Council's and the Commission's agreement. With regard to the work done, the rapporteur will table an oral amendment to increase the appropriations guaranteeing the EIB's investments in the Mediterranean region. Such investments may help to stabilise the Mediterranean, not least in view of the problems associated with the streams of migrants in recent weeks.
(The speaker agreed to take a blue-card question under Rule 149(8))
Member. - Mr President, I would ask the speaker to consider how much all this costs the taxpayer.
(IT) Mr President, what specifically is the questioner referring to, the whole operation or one particular point?
on behalf of the S&D Group. - (SV) Mr President, I would like to express my sincere thanks to the rapporteur, Mr Kalfin, who has done a sterling job. He worked together with both the European Investment Bank (EIB) and the shadow rapporteurs from the five different committees in Parliament that were involved. I really think they have achieved an excellent result.
The financial crisis shows how very important it is to have stable public institutions responsible for granting credit in crucial investment areas when the private financial market is fluctuating. Therefore, we are now discussing the creation of new financial instruments in many different contexts, but also the development of the instruments that we already have, in this case the EIB's activities outside Europe.
I would very much like to highlight three points that I hope will gain a hearing both in this Chamber and in the Council. The first concerns a greater degree of consistency between the EIB's activities and the guidelines for the EU's development and foreign policy. The second relates to an increase in the ceiling for projects to combat climate change, and my third point concerns increased loan ceilings which require increased guarantees from the Member States.
The majority of the EIB's activities are directed towards Europe, but if we count the number of countries receiving loans, most of them are actually developing countries. Therefore, we are voting today, among other things, on the demand for a more stringent evaluation of projects and the demand for the EIB to carry out, in advance, a thorough assessment of whether the investment really will contribute to the achievement of our development goals. I really do call on everyone to support these demands. In order to achieve this, we also need to increase the transparency of the EIB's activities in those countries covered by the external mandate. As things stand, we often have long, complicated chains of financial transactions that make transparency very difficult. We are also pressing for even greater attention to be paid to the EIB's own rules against activities in tax havens.
A sound financial system is a prerequisite for a functional economy in vulnerable parts of the world. I am therefore pleased that we can now also give our support to the oral amendment, which I hope will gain the support of everyone and which will give us more resources to be able to provide to countries like Egypt and Tunisia.
This report represents an important step in a direction that I hope even the Council will support in the forthcoming negotiations.
on behalf of the ALDE Group. - (SV) Mr President, first of all, I would like to thank the rapporteur for his excellent and professional work on this report. There was good cooperation between the groups, and I think the result is a very good one.
My fellow Members on the other side of the Chamber have expressed fears that we are about to jeopardise the good work that the European Investment Bank (EIB) has done up to now. I think these fears are completely unfounded. The fact is that we are now evaluating the mid-term mandate that we have and we will take the bank in a better direction.
While it is good to remember the new and sound ideas, of which there are quite a few and which it is good to make use of at this stage, it is also good to remember, on the other hand, that sooner or later we will have to start negotiations on the EIB's mandate for the next financial framework, in other words the one that will start in 2014. At that stage we will have to decide in what direction we want to take the bank, what new tasks we can envisage assigning to it and in what way the new tasks are to be fulfilled by means of the possible provision of new financial resources for the bank. That is important to remember.
In this context, I would like to mention two details. The first is something that Mr Färm mentioned, namely the fact that it looks as though we will be able to agree to increase the resources that the EIB can use in North Africa, which I think is very positive in view of the political situation that exists there. That is precisely why the EIB should have an external mandate, namely to enable us to act in line with the Union's objectives.
I would also like to emphasise something that I am sure Mr Graf Lambsdorff will also mention, namely that the Group of the Alliance of Liberals and Democrats for Europe was eager for us to be able to use the EIB's external mandate to lend money to Belarus. This is part of the policy we want to pursue and the principles we uphold in the European Union and which must in principle be respected by our important instrument, the EIB.
In summary, I think that we worked well with the political groups and that the rapporteur has done a splendid job in finding solutions that mean we will most likely receive very broad support for the report when we vote on it in just over an hour's time. I think that is a good basis for our negotiations with the Council. I hope that the European Council is willing to view the European Parliament's good ideas for amendments in a positive light.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, first of all I would like to add my thanks to Mr Kalfin for his ambitious report and I would like to remind you once more that it was the European Court of Justice that demanded that the external mandate be approved under the codecision procedure. In other words, this is about greater rights for Parliament - and as self-confident Members of the European Parliament, of course we welcome that.
The European Union has set itself a whole range of praiseworthy aims in the Treaty of Lisbon: to conserve natural resources, to fight poverty and to work for democracy, the rule of law and human rights. It is therefore only right that the EIB acts as an instrument that works towards these aims, that it does not work against them but that instead everything is put in place to ensure that these aims are achieved with the assistance of the EIB. In particular, we are talking about environmental infrastructure, better water supply and sanitation, and more funds for health and training, because we know for sure that these things contribute to securing the future in third countries and make a very important contribution to combating poverty.
From a green point of view, the optional mandate in the area of climate change is also very positive. An additional two billion is to be mobilised and, if we take our own objectives in the area of climate policy seriously, then naturally we must work with the EIB in this area. I find it equally pleasing that Mr Kalfin has now proposed that the EIB should also assist with economic development and democratic change in the Mediterranean area - particularly now in Tunisia and Egypt. We therefore consider these amendments, which we will shortly be voting on, to be right.
We have a great interest in seeing greater transparency at the European Investment Bank. The Commission must now submit a report every year. That alone, however, is not enough; what we want is real transparency. We would also like to see NGOs and other qualified bodies being involved in decisions before they are taken. We believe that this transparency will contribute to acceptance of the EIB and does not undermine it.
With all the good ideas that have been put forward here in this House we also hope that the Council will not lag behind, but that it will support this ambitious political stance of the EIB and of Parliament. We therefore hope that the procedure will be completed quickly, so that we can make policies together for the benefit of citizens of third countries too.
on behalf of the ECR Group. - Mr President, when guaranteeing loans of this kind for projects inside or, indeed, outside the EU, we need to remember that they are not without financial consequences. While it may seem like a good way of making EU money go further, we must be very careful to ensure that the appropriate risk-management controls are in place to manage these kinds of loans and the balance-sheet implications they pose.
As parliamentarians we need to be fully aware of the liabilities to which we are exposing the EU budget and, therefore, Member States' budgets. Oversight systems and transparency will be crucial when using the balance sheet for leverage, as has been shown by the financial crisis, where banks were not always fully aware of the extent of their liabilities.
We must learn the lessons from the finance industry and be sure that we know precisely what the EU is guaranteeing and what appropriate levels of democratic oversight are being maintained.
Fundamentally, we must be sure that those individuals at the EIB and the Commission who are tasked with managing these financial products and making such wide-ranging decisions have the appropriate expertise to manage what they are dealing with.
This is taxpayers' money. We need to spend it carefully.
Mr President, I believe that what we are discussing here today is both the extension and clarification of the mandate of the European Investment Bank (EIB) linked to a system of guarantees that are required for its financing operations.
I believe that the extension or clarification of the mandate that is being proposed is along the right lines. It will enable the EIB better to meet its own goals regarding cooperation and development aid. As long as the EIB and the European Union wish to remain in thrall to credit rating agencies there will be a problem with guarantees; that much is clear.
There are those who say that perhaps this increases the risk and that we should therefore be careful when we invest in health, in education, in combating poverty, and in the Millennium Development Goals, because none of those are particularly lucrative; something else needs to be said instead. What needs to be said is, let us discuss our relationship with credit rating agencies. Let us also discuss something else, right now: how is it possible to be so careful regarding the guarantees that the taxpayer would have to give for combating poverty, and so forgetful of the way in which the European Union did not try to regulate the private banks or prevent the financial crimes in which they have been involved for all these years, and which are now being paid for with millions of unemployed? That is actually how this question should be put.
In any case, there is a problem, about which I have reservations. My reservations are very straightforward: firstly, we have a European Union that has been employing double standards in international politics. In fact, there is no reason, from a human rights point of view, why the EIB should be financing projects in Libya but not in Belarus.
When it comes down to it, what are the criteria? We must be very clear about this because I also have reservations about a second issue: the European External Action Service has a very broad mandate, which includes military operations. My question is, do these aspects overlap, and how is it that the EIB cannot be easily diverted from its own goals and from the mandate for which it was created?
on behalf of the EFD Group. - Mr President, the European Investment Bank uses public funds from the nations of Europe to guarantee loans, either to financial intermediaries or to the ultimate recipients in 74 countries. When compared to other international institutions performing similar functions, the EIB's reputation is not one of transparency, and the public disclosure policy still does not cover appraisal reports.
In particular, in the case of EIB lending which is meant to go to SMEs via intermediary banks, the public still does not know where the money is going. This report fails to demand disclosure by those intermediary banks. Bearing in mind that the EIB is making loans that are guaranteed by the EU, whose budget is financed by the European taxpayers, I encourage you all to vote against this report, which fails to adequately protect taxpayers' interests.
(NL) Mr President, the EIB supports the foreign policy of the European Union, in particular the development policy. So reads the report of Mr Kalfin, my fellow member from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. However, the delegation of the Dutch Party for Freedom (PVV) does not want the EU to have any foreign policy whatsoever and definitely no bank performing the role of politician.
The EIB is active outside the EU, no idea why, but the EIB budget is guaranteed by the EU budget and funded by the taxpayer. There are some really wonderful countries that are receiving these EIB funds, such as the Palestinian territories, Gaza, Libya, Cuba, Venezuela, Turkmenistan and the Maldives. Not one of these countries is exactly a shining example of democracy.
Now, however, the Commission wants to increase the EIB' s financial ceiling. Of course, that also means that we will be investing in climate change in these countries. Can you imagine? In Gaza, in Cuba? This is material for a new Mr. Bean film, but it is actually happening!
The PVV will fight this proposal tooth and nail and will, therefore, also be wholeheartedly voting against it.
(The speaker agreed to take a blue-card question under Rule 149(8)).
(NL) Mr President, while the Earl of Dartmore does not understand the difference between loans and subsidies, while Mrs Andreasen should give the EIB's annual report another read, what Mr Hartong has not understood is that Europe is not an island in the world and that, if we want peace and stability, on our continent too, we have to invest in other countries.
This is not only funded through subsidies, but primarily, and this is a better solution, through loans. I am sure you will back me up on that, Mr Hartong, will you not?
(NL) Mr President, Mr Berman is undoubtedly aware that politics is about political choices. We therefore choose to invest our taxpayers' money in a much cleverer way, in the foreign policy of the Member States, rather than in the foreign policy of the European Union.
(IT) Mr President, ladies and gentlemen, I would like to congratulate the rapporteur on the work that has been done regarding the external mandate of the European Investment Bank (EIB). The Union's financial arm today plays a very important role in terms of the political commitment that Europe wants to put across concerning the countries on the southern shores of the Mediterranean. Creating lasting democratic institutions requires a great effort from the people, and Europe, which has been working with the EIB in these regions for many years, can give them valuable support during this transition period in setting up infrastructure and strengthening local businesses.
The report on which we are voting today proposes raising the ceilings with which the bank operates outside the Union by almost EUR 2 billion. This decision will enable the bank to see through some important projects that are threatened by a lack of funds but which are also strategic for the stabilisation of the Mediterranean region, as well as for the countries preparing to join the Union. A high level of coordination between the European Commission, the new External Action Service and the EIB is needed, however, in order to achieve these aims.
I believe it is very important to develop joint governance for these three players in the countries of the Union in which it operates, and I am therefore looking forward to the creation by the Commission and the EIB of a platform to examine - together with Parliament and the Council - how best to address the challenges of the Union's external policy with financial instruments and innovative methods.
(HU) Mr President, Commissioner, ladies and gentlemen, as the shadow rapporteur of the European Investment Bank's discharge, I and my fellow Member, Mr Audy, treat the European Union guarantees provided for the European Investment Bank (EIB) as a very important issue. The European Investment Bank is a key actor in financing projects of major significance both inside and outside the European Union, and its role will continue to grow. At the same time, based on the effective provisions not one European institution has the right to supervise the EIB, and we would like to change this in the future to avoid this being an obstacle to later growth.
Loans granted to countries outside the EU require greater attention and care than projects to be realised within the EU, not only because of what has just been said but also because the degree of control that can be exercised over external developments is far less than is the case for investments within the EU. The solution for this is that these projects require much better preparation. At the same time, external projects are mainly directed at strategically important but politically not always stable regions.
As a member of the Committee on Industry, Research and Energy, I wish to shed light on the energy issue from among the projects being realised in these regions. More than 50% of the external investments financed by the EIB are directed at the states of the Eastern Partnership and Russia. The security and progress of these countries serve the interests of the EU directly, as this is where the decisive part of the natural gas imports and a significant amount of the electricity imports of the countries of Central and Eastern Europe and the Baltic come from. Thus it is indispensable for the EIB to focus on supporting projects which directly or indirectly result in an increase of security and the security of supply.
Thus I agree with the rapporteur, Mr Kalfin, - whom I wish to congratulate - that in the area of loans outside the EU closer cooperation must be encouraged between the EIB and the European Bank for Reconstruction and Development as well as the World Bank. Significant synergies can be achieved.
(DE) Mr President, the Treaty of Lisbon makes new demands of European Union foreign policy and development policy. One has been mentioned here: coherence. In other words, our various instruments, the European External Action Service, the European Investment Bank and the Commission must act in a consistent manner. The Treaty of Lisbon also provides for greater parliamentary control, greater transparency and joint decisions on these matters. All of this will enhance the quality of the debate on foreign policy, particularly if we have greater transparency as a result of the participation of the relevant committees - primarily the Committee on Foreign Affairs and the Committee on Development - in this House.
One result of this transparency is that this Parliament has resolved to remove Belarus from the list of countries in which the European Investment Act can act without first having another debate here in this House. Are human rights being respected? Have opposition politicians been released? Does the state respect the property of its citizens? Is there freedom of the press? Are entrepreneurs able to act freely? Are there free trade unions? In our relationship with such an important neighbour - one which is located directly on the border of the European Union - these are all matters which need to be debated first, before the European Investment Bank becomes active there. I am very pleased that the House has taken up this suggestion and I call on the Council to do the same.
Yesterday we had a debate on Egypt. We debated the instruments and what we could do. Baroness Ashton called for the ceiling applied to the European Investment Bank to be raised. Parliament is happy to pursue this. We need to improve how we work together with Egypt and Tunisia, with North Africa. That is only right. It is also a good example of how this Parliament can react quickly. The same is now required of the Council, which must act accordingly.
I believe that our foreign policy instruments, especially if they are market-oriented, together with the loans from the European Investment Bank can do a lot to assist with development and economic growth in North Africa. That is precisely what is needed. If there is growth there, if there is democracy there, then we will also have fewer migrants arriving at our borders. If I may specifically address our fellow Members from the extreme right, I would like to say that your arguments are really far too rudimentary and simplistic - if not primitive.
(FI) Mr President, the European Investment Bank has excellent aims, including poverty reduction and the notion that the bank's operations must be in harmony with the EU's external relations objectives. For this to be genuinely verifiable, it is very important that the bank's activities are transparent. With this in mind, the Group of the Greens/European Free Alliance tabled Amendments 6 and 7, which emphasise that all assessment documents must be made public and, in addition, that all documents pertaining to different projects must be available to the public. I would like to point out that, since the entry into force of the Treaty of Lisbon, the European Investment Bank, like all other EU agencies, has been bound by the Regulation on public access to documents.
(PL) Mr President, the European Investment Bank is de facto a European Union institution, because it is, after all, funded with money provided by the taxpayers of the European Union's Member States. It is imperative, therefore, that it be a bank which is completely transparent and which shows how it operates, and that it does so in absolutely every detail and particular. I would like to stress very strongly that as a representative of a country which borders with Belarus, I am personally in favour of the European Investment Bank blocking every possibility of extending loans or credit which supports the Lukashenko regime. We must show that human rights to the east of the European Union are as important to us as human rights in Africa or Asia. However, I do agree with the fellow Member who said that we should not apply double standards towards Libya and Belarus.
(IT) Mr President, ladies and gentlemen, the aim of this report is to agree on Union guarantees for the external investments of the European Investment Bank (EIB). Many of the EIB's investments are in countries that in the last few weeks have been at the heart of historic changes, with the toppling of authoritarian regimes by popular uprisings.
The report seeks to extend Union guarantees also to other countries about which we have misgivings because of their lack of internal democracy. I believe it would be contradictory to move in that direction and wonder whether it might not instead be more useful if the EIB were to increase its investments within Europe, by financing small and medium-sized enterprises to a greater extent, for example, a hope that Commissioner Tajani himself expressed in this Chamber on Monday.
Lastly, I am very disappointed to note the inclusion of Turkey among the pre-accession countries. I confirm that we in the Lega Nord will never - and I mean never - agree to any concessions in that respect on this or on any other front.
(BG) Mr President, you can see straight away that a lot of effort has gone into preparing this report, so that the European taxpayer's money can be dished out to so many different countries, including, of all places, Turkey. If Mr Kalfin, when he was minister, and his fellow-ministers had been so diligent in defending the rights of Bulgarian citizens, I think that their party may still have been governing Bulgaria.
As to the essence of the report, I would like to give my wholehearted agreement with what Lord Dartmouth said. It turns out that an English lord has more social responsibility than the socialist Kalfin. We have been elected by the citizens of Europe and we must use the money raised from them through taxes, to first solve their problems and when we have solved their problems, then give money to Turkey and other countries outside the EU.
(EL) Mr President, I too would like to congratulate our rapporteur, Mr Kalfin, on his excellent report. There is no doubt that the current economic crisis has seriously highlighted the important work of the European Investment Bank in the European Union. The role of the European Investment Bank is also important, albeit less well known, outside the EU, in supporting the EU's external action through its external mission that we are debating today.
The proposals contained in the report: firstly, to increase transparency; secondly, to introduce the flexibility clause for possibly reallocating regional resources; thirdly, to align EIB activities with EU external policy; fourthly, to extend the list of eligible countries and, fifthly, to increase the financing ceiling, are positive proposals which are both very useful and necessary. I agree with and support these proposals, because they also improve the efficacy of the work of the European Investment Bank and, at the same time, improve the positive image and the interventionism of the European Union itself in the world.
(NL) Mr President, if things are as they seem, the role of the European Investment Bank will become more and more important. The most important thing, as far as I am concerned, is that this bank's triple A rating should never be put at risk by any tasks which it might have to undertake.
If we look at the debates about financial perspectives, it appears that the amount of money Member States will make available will not be much higher than is currently the case. I think that we, therefore, need to consider in particular how we can use the European Investment Bank in order to achieve some of Europe's objectives. We have actually done that in the past, and what I always find particularly important is: what has been the multiplier effect of the guarantees we have issued to the European Investment Bank?
I think that it would therefore be useful if the bank produced a report indicating which have been the most successful guarantees and what it is that the multiplier factors apply to the most. This will enable us, when preparing financial perspectives, to make better choices as to which funds we should use as guarantees for the European Investment Bank.
(PL) Mr President, optimism is engendered by the fact that in recent years Union policy on and support for external relations have been extended and strengthened by new financial instruments, such as the Instrument for Pre-Accession Assistance and the European Neighbourhood and Partnership Instrument. There is no doubt that in its activities the European Investment Bank should place particular emphasis on the integration of transport and energy networks, such as the Nabucco gas pipeline project, for example, and other gas pipeline projects, which are of particular interest to the European Union. In our work as part of the Eastern Partnership, we must not forget that the principles of democracy, the rule of law and respect for human rights must be upheld in all countries of the partnership, including Belarus. However, until the authorities there understand that respect for human rights is something which has to be one of their most important responsibilities, finance from the European Investment Bank simply cannot be given to Belarus.
Mr President, I have no difficulty with the European Union investing in projects outside the European Union, particularly in aspects like combating climate change. However, as an Irish MEP, I find it ironic that we are discussing here this morning how the EU can guarantee against losses on the loans and guarantees for projects outside the European Union, while the same EU is trying to make a profit on loans to Ireland under the bailout system - a profit of almost 3%, which equates to EUR 5 billion.
This is not sustainable, it is not fair and I do not think it is legal. It is also unbelievably difficult to understand how we are being charged 5.8%, when loans to other countries within the European Union were set at 3.2%.
I just want to say that under the new government we will be demanding a renegotiation...
(The President cut off the speaker)
(SK) Mr President, the extension of the mandate of the European Investment Bank for a further period confirms that the current partnership between the European Union and the European Investment Bank (EIB) brings positive results in fulfilling the political objectives of the EU through the instruments of the EIB.
One part of the new mandate is the increase in the EIB's budget guarantee, which covers risks of a public or political nature associated with EIB operations outside the European Union. For activities such as these, it is extremely important to ensure fiscal moderation and internal discipline, in order to ensure that money put into activities in support of the political objectives of the European Union brings the appropriate results in relation to the fiscal volumes.
It is therefore necessary to have a good and transparent mechanism for continuous monitoring of the activities supported. Transparency in handling financial ...
(PL) Mr President, in my opinion, European Investment Bank activity outside the European Union should take place in accordance with the values which are held in the Union itself and with the principles established as part of the European neighbourhood policy. In the current situation, in my opinion, the European Union cannot allow Belarus to be included in the group of potential beneficiaries of European Investment Bank loans. If the regime in Minsk wants to use European Investment Bank funds, it must respect the principles of democracy, the rule of law and human rights. The European Union should present a consistent position on this matter by introducing both political and financial sanctions.
(FR) Mr President, the European Investment Bank is an intergovernmental instrument. The Member States provide a guarantee within the Union, and the European Union provides a guarantee outside the Union. It is absolutely vital for the Bank to retain its triple A rating; that guarantee is extremely useful. Moreover, one day, the Union will have to become a shareholder or partner of the Bank so that the intergovernmental and the Community aspects can be aligned.
My proposal is to focus the discussion on the repayment of that guarantee - the 29 billion. The repayment would amount to some EUR 100 million, and at the same time we could provide a subsidy to the EIB depending on the projects it presents to us. With regard to guarantees, I would draw attention to the fact that, with the Stability Fund - EUR 60 billion - and the 30 billion, we have practically a year's budget pledged by the European Union as a guarantee.
(PL) Mr President, I would like to congratulate the rapporteur, Mr Kalfin, on a superb report, which in my opinion fully represents the position of the European Parliament. Extending the mandate for a guarantee for the European Investment Bank is very important, and I hope the conciliation procedure will achieve complete success. I also welcome the proposal to increase the amounts covered by the guarantee in relation to the Union for the Mediterranean. As regards the recent events which have taken place in the region - in Tunisia and Egypt or, for example, more recently in Libya - I am of the opinion that we should support the democracy which is coming into being there. On the other hand, I also think it would be a good decision not to extend loans to Belarus - previous speakers have referred to this - where, as the recent presidential election and related events have shown, democracy and human rights are not respected.
(DE) Mr President, ladies and gentlemen, we are facing a new wave of implementation of EU funds via the EIB. I am therefore taking the floor because I want to sound a note of warning.
At present, the EIB has liabilities of EUR 20 billion in the EU budget. If these were to become due, we would have a problem. I would therefore suggest that we need to verify the future implementation of EU funds via the EIB very carefully and precisely.
The EIB does not have even 500 employees in third countries; the European Commission has 3 700. It remains the case that the Commission would actually be much better placed to control the EU's funds itself, rather than via the EIB. In my view there are numerous aspects of the true motivation for mandating the EIB that remain unclear. I would entreat this House to stop believing that we can allow the profits of others to be privatised and the losses to be socialised. We are going to have to justify this to the taxpayers and voters in our home countries.
(The President cut off the speaker)
Vice-President of the Commission. - Mr President, I would just like to make some brief comments.
First, I would like to underline the importance of following the timetable. The trialogue between the institutions will start on the basis of the report that will probably be adopted today. The common aim is to have the decision adopted before the summer in order to pre-empt any risks of non-decision by October 2011, which would lead to the suspension of EIB external activities after that date. So I would underline that this is an extremely important issue.
I can also say that the EIB has been active in many countries which have become very important. The Egyptian portfolio is one of the largest in the EIB. From the start of its activities, the Bank has provided financing of more than EUR 4.3 billion, mostly to the private sector.
I would also like to clarify that the Bank and the budget are two different things. The Bank is operating with shareholders' money, in this case capital paid in by the Member States. The Bank must be responsible for ensuring that all money lent is paid back. It is part of banks' culture that they are evaluated by ratings. It has already been mentioned twice here that the EIB has the highest rating. These ratings must not deteriorate. That is very important. The professionalism of the Bank must ensure that this rating, which is also a symbol of European finances, is maintained.
Regarding how the EIB is controlled, there is a board. The Commission and all Member States are members of the board. The EIB can be investigated by OLAF and, of course, the Court of Auditors gives its opinion about the EIB. So there are democratic mechanisms and the Bank must operate within this framework. The EU guarantee only covers sovereign and political risks and it has never created a loss for the EU budget since its creation in 1960.
The EIB is a solid institution. Of course there is a large variety of choice in decision-making - whom to lend to and how to lend - and so these political guidelines discussed here today, and your opinions, are highly valued. They will definitely be taken into account.
rapporteur. - Mr President, I have just three points.
First, the European Investment Bank is a European institution. It is part of the Lisbon Treaty. As such, it should be one of those helping to achieve the goals of the European Union, be these inside or outside the Union. I would draw the attention of the people who said that the Bank should not have involvements outside the Union to the fact that the European Union has an external policy and the European Investment Bank might be helpful in achieving its goals.
Second, the European Investment Bank is a financial institution which is top-rated. It is a very stable financial institution and all the amendments that we tabled were targeted at keeping its stability on the market. At the same time, this is not in contradiction with the possibility of reporting and assessing the development and the climate impact of European Investment Bank projects. Again this is not increasing the risk; this is increasing the transparency of the Bank.
I appreciate very much what the Commissioner said. He is right: I expect we touched on some sensitive issues that have been discussed in the Council where no decision has been taken so far, including the blending between EU loans and the grants from the Bank, and how to make European development aid more efficient. The European Union is the largest donor - not only as a Union but as regards the Member States - with very low visibility.
We have two alternatives: either not to touch this issue because it is sensitive or to try to work with the Council to work out a better option and to increase the efficiency of all the funds spent by the European Union.
Thank you very much for your support. I would expect a very broad consensus and a very strong vote in Parliament, on the basis of which we can enter into negotiations with the Council.
The debate is closed.
The vote will take place today at 12.00.
Written Statements (Rule 149)
This report focuses on several aspects of the activities of the European Investment Bank (EIB). Some of its activities are directed towards meeting EU development policy goals in countries that have difficulty obtaining finance on the capital markets on reasonable terms. The EU is using the EIB, under this policy, to try and bridge the gap between the North and the South, as less developed countries inevitably have poorer access to financing to develop their economies. I firmly believe it is right for EU instruments assisting third countries to be maintained and adequately expanded, as an expression of EU solidarity with third countries, and to fulfil the EU's share of responsibility for the functioning of the global economy. I consider the extension of the EIB mandate to include regional operational guidelines, which will be developed by the Commission in cooperation with the EIB, following consultation with the European External Action Service, to be a step in the right direction for meeting the external policy objectives of the EU. I also think it would be beneficial to activate the EIB mandate for providing credit to Iceland, Belarus, Libya, Iraq and Cambodia. Whilst loans have been extended to Iceland to support its economy, loans to the other countries have been granted on condition that the finance is used exclusively to support the development of democracy and human rights.
in writing. - (HU) The budget guarantee provided by the European Union to the European Investment Bank (EIB) ensures the bank's stability and covers political or country-specific risks arising during the bank's activity, primarily for countries and projects which could only access funds from the capital market with difficulty, if at all. The Decision is about the renewal of the guarantee's mandate. It sets the ceiling for financing, lists eligible countries and defines the extent of the support available to them. The system of regional objectives is replaced by high-level, comprehensive objectives covering all regions in accordance with the principles laid down in the Decision. The European Commission, in cooperation with the EIB and in consultation with the European External Action Service, is developing operational guidelines reflecting the EU's regional strategy for each region affected by the mandate. Among developments, greater emphasis will be laid in the future on sectors such as health, education, environmental infrastructure, water, sanitation, the development of sustainable transportation, mitigating the effects of climate change, and adapting to them. The special task of the Committee on Budgetary Control was to reinforce the budgetary control functions in the Decision. In order to enhance transparency, the future disclosure to Parliament of all reports and information related to the EIB's activity as well as the measurement of the concrete results of projects financed by the EU guarantee, and safeguarding the right of the European Court of Auditors to audit the use of funds from the EU budget are particularly important.